           Case 1:14-cv-01826-ALC Document 67 Filed 09/17/20 Page 1 of 4




UNITED STATES DISTRICT COURT                                                                 9/17/2020
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
                                                         DISBURSEMENT ORDER
               Plaintiff,
                                                              14 Civ. 1826 (ALC)
      v.

RELATED COMPANIES, L.P., et al.,

               Defendants.


1.    On December 10, 2014, this Court entered a consent decree (the “Related CD”) between

      plaintiff the United States of America (the “Government”) and defendants the Related

      Companies, L.P., Upper East Lease Associates, LLC, and Tribeca Green, LLC (together,

      “Related”). Pursuant to paragraph 55 of the Related CD, Related established an Initial

      Settlement Fund of $825,000 for the purpose of compensating any aggrieved persons

      who may have suffered as a result of the allegedly discriminatory housing practices at

      issue.

2.    On February 4, 2015, this Court entered a consent decree (the “Architects CD”) between

      the Government and defendants Robert A.M. Stern Architects, LLP and Ismael Leyva

      Architects, P.C. (together, the “Architect Defendants”). Pursuant to paragraph 8 of the

      Architects CD, the Architect Defendants established an Architect Settlement Fund of

      $32,000 for the purpose of compensating aggrieved persons.

3.    Paragraph 67 of the Related CD and paragraph 11 of the Architects CD provide that, in

      the event that less than the total amount of the Initial Settlement Fund and Architect

      Settlement Funds, including accrued interest, is distributed to aggrieved persons, and

      after the Government determines that no further aggrieved persons will be identified, the

      remainder (the “Remainder”) shall be distributed to one or more qualified organizations,
       Case 1:14-cv-01826-ALC Document 67 Filed 09/17/20 Page 2 of 4




     mutually agreed upon by the Government and defendants, and subject to the approval of

     the Court, for the purpose of conducting fair housing enforcement-related activities in

     New York City.

4.   Pursuant to paragraphs 56 through 60 of the Related CD, to identify aggrieved persons

     Related published multiple notices in the New York Daily News and on Related’s websites

     for the relevant buildings, and it sent notices to 11 New York-based disability

     organizations. See Dkt. No. 31, Related CD ¶¶ 56-59. Related also mailed the notice to

     each past and present resident of the relevant buildings. Id. ¶ 60. In addition, Related

     hired the Association of University Centers on Disabilities (“AUCD”), a national network

     of interdisciplinary centers focused on persons with disabilities, to help develop and

     implement a “Targeted Publication Plan.” Id. ¶ 56. Pursuant to that Targeted Publication

     Plan, Related partnered with two New York-based disability organizations—The Center

     for Independence of the Disabled (“CIDNY”) and United Spinal Association (“United

     Spinal”)—and together they accomplished targeted distribution of notices concerning the

     Related aggrieved persons fund to more than 300,000 persons with disabilities, their

     family members, and service providers and advocates. Id.

5.   The Government investigated claims made by potentially aggrieved persons and

     ultimately determined that disbursements totaling $78,000 were appropriate.

6.   The Government has determined that no additional aggrieved persons will be identified.

7.   Accordingly, $779,000, plus accumulated interest, remains in the Settlement Funds.

8.   Related and the Architect Defendants have proposed that the remaining funds be split

     evenly between two organizations, the New York Civil Liberties Union (“NYCLU”) and

     Westchester Residential Opportunities (“WRO,” and together with NYCLU, the




                                             2
        Case 1:14-cv-01826-ALC Document 67 Filed 09/17/20 Page 3 of 4




      “Recipients”), to conduct fair housing enforcement-related activities in New York City.

      The Government does not object to defendants’ selection.

9.    As a condition for receiving its share of the Remainder, NYCLU has stated that it would

      use the funds to pursue the following activities:

              a public education campaign targeted one or two communities in New York City
               for a “Know Your Rights” campaign that would raise awareness of housing
               discrimination through the development of counseling, the distribution of
               educational materials, and a workshop series; and
              undertake research into the roots of housing segregation and consider remedies,
               which would be shared in a published report.
10.   As a condition for receiving its share of the Remainder, WRO has stated that it would use

      the funds to conduct fair lending testing and related activities in the five boroughs of New

      York City.

11.   The Court hereby approves the selection of the Recipients and approves the disbursement

      of the Remainder to the Recipients, split evenly.

12.   Related and the Architect Defendants are hereby ordered to evenly disburse the

      Remainder to the Recipients as required by paragraphs 67 of the Related CD and

      paragraph 11 of the Architect CD within 30 days of the issuance of this order.

13.   No later than one year after the entry of this Order, NYCLU and WRO shall each submit

      a report to counsel for the Government to detail how it has used the funds, and submit




                                                3
       Case 1:14-cv-01826-ALC Document 67 Filed 09/17/20 Page 4 of 4




     additional reports every year thereafter until the funds are exhausted.


IT IS SO ORDERED:

This 17th day of September 2020.


                                     THE HONORABLE ANDREW L. CARTER, JR.
                                     UNITED STATES DISTRICT JUDGE




                                              4
